Citation Nr: 0318039	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-14 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post concussion 
syndrome with headaches and seizure disorder, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
August 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased rating for his post concussion syndrome.  Based on 
the receipt of additional evidence, including Department of 
Veterans Affairs (VA) outpatient treatment records and the 
veteran's testimony at a hearing at the RO, a hearing 
officer, in a September 1999 decision, increased the 
evaluation assigned for the veteran's service-connected 
neurological disability to 30 percent, effective September 
1997, the date of his claim.  The veteran continues to 
disagree with the assigned rating.


FINDINGS OF FACT

1.  The veteran's neurological disability is manifested by 
blackout spells of uncertain etiology.

2.  He does not have more than one prostrating headache a 
month or any confirmed seizures.


CONCLUSION OF LAW

A rating in excess of 30 percent for post concussion syndrome 
with headaches and seizure disorder is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8045, 8100, 8911 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the VA to notify 
the claimant and the representative, if any, of the 
information and evidence necessary to substantiate a claim, 
and has enhanced VA's duty to assist a claimant in developing 
the evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  Rating decisions apprised the appellant of the reasons 
and bases for the VA decision.  By letter dated in June 2001, 
the RO apprised the appellant of that evidence he needed to 
submit and the development the VA would undertake.  The 
correspondence reflects that the appellant's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  The statement 
of the case issued in October 2002 apprised the appellant of 
the law applicable in adjudicating the appeal.  As such, the 
Board finds that the VA's duty to notify the appellant of the 
information and evidence necessary to substantiate the claim, 
as well as the actions expected of him and those the VA would 
provide, have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service, and post-service 
VA, treatment records.  The appellant has not indicated that 
there is any additional evidence that could be obtained.  In 
addition, the Board observes that the RO has requested 
information from the appellant concerning treatment he has 
received for his neurological disability, and no response has 
been forthcoming.  In addition, he failed to report for a VA 
examination in December 2002 without good cause shown.  In 
Wood v. Derwinski, 1 Vet. App 190 (1991), the United States 
Court of Appeals for Veterans Claims noted that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Accordingly, 
the Board finds that all information and evidence have been 
developed to the extent possible and that no prejudice will 
result to the appellant by the Board's consideration of this 
matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

Factual background

The veteran submitted a claim for an increased rating for 
post concussion syndrome with headaches and seizure disorder 
received on September 4, 1997.

VA outpatient treatment records dated from 1997 to 1999 have 
been associated with the claims folder.  It was noted in 
August 1997 that the veteran was having blackout spells of 
unclear reasons, and that a diagnostic evaluation was in 
progress.  A physician indicated that the veteran should not 
drive until the evaluation was completed.  The veteran was 
seen the following day and it was indicated that he had 
experienced ten to twenty blackout spells since his previous 
visit in June.  He related that he had myoclonic jerks during 
the spells.  Following an examination, the assessment was 
spells of unclear etiology.  He was seen that same day for a 
psychological consultation.  It was noted that the veteran 
and his wife separately reported that the veteran had 
frequent memory gaps and staring spells.  The examiner 
indicated that these symptoms seemed to be related to a motor 
vehicle accident in service.  


An electroencephalogram in August 1997 was mildly abnormal; 
the findings were said to possibly represent seizure 
tendency.  In September 1997, the veteran reported that he 
had brief spells where he lost time.  The plan was to start 
Dilantin.  A magnetic resonance imaging of the brain in 
October 1997 was normal.  The veteran was again seen in March 
1998.  A neurological examination was normal except that all 
sensory stimuli felt less well distally.  The impression was 
that the veteran had spells that did not sound like seizures 
in that they were "redirected."

In a letter dated in November 1998, a representative of the 
United States Postal Service related that the veteran had 
been found to be medically unsuitable for the position of 
laborer, custodian.  After a review of his medical record, it 
was recommended that he do no driving, climbing, working 
above ground level and no work around moving equipment. 

Additional VA medical records dated in 1998 and 1999 are of 
record.  It was reported June 1998 that the veteran had been 
a no-show for video electroencephalogram monitoring that had 
been scheduled to rule out seizure versus pseudo seizures 
rage attacks.  It was indicated that the examiner suspected 
rage attacks versus epileptic attacks.

The veteran was scheduled for a VA neurological examination 
in December 2002.  He failed to report for the examination.  
No explanation was provided for the failure to report.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1997), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Purely neurological disabilities of brain disease due to 
trauma, such as hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc., following trauma to the brain, will be 
rated under the diagnostic codes specifically dealing with 
such disabilities, with citation of a hyphenated diagnostic 
code (e.g. 8045-8207).

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Diagnostic Code 8045.

A 50 percent evaluation may be assigned for migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation may be assigned for migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  Diagnostic Code 8100.

Epilepsy, petit mal.  Rate under the general rating formula 
for minor seizures.
  Note (1): A major seizure is characterized by the 
generalized
   tonic-clonic convulsion with unconsciousness.
  Note (2): A minor seizure consists of a brief interruption 
in
   consciousness or conscious control associated with staring 
or
   rhythmic blinking of the eyes or nodding of the head
   ("pure" petit mal), or sudden jerking movements of the
   arms, trunk, or head (myoclonic type) or sudden loss of
   postural control (akinetic type).
  General Rating Formula for Major and Minor Epileptic 
Seizures:
    
    At least 1 major seizure in the last 6 months or 2 in the         
40
     last year; or averaging at least 5 to 8 minor seizures
     
weekly.....................................................
    At least 1 major seizure in the last 2 years; or at least 
2       20
     minor seizures in the last 6 
months........................
    A confirmed diagnosis of epilepsy with a history of 
seizures      10
  Note (1): When continuous medication is shown necessary for
   the control of epilepsy, the minimum evaluation will be 10
   percent. This rating will not be combined with any other
   rating for epilepsy.
  Note (2): In the presence of major and minor seizures, rate
   the predominating type.
  Note (3): There will be no distinction between diurnal and
   nocturnal major seizures.

Diagnostic Code 8911.

The veteran asserts that a higher rating is warranted for his 
service-connected post concussion syndrome with headaches and 
seizure disorder.  The record reflects that the veteran 
received some treatment in 1997 and 1998 primarily for 
blackout spells.  The exact etiology of these spells was not 
determined as the veteran did not report for the scheduled 
testing.  In addition, the Board observes that the RO has 
requested on three separate occasions that the veteran 
provide information concerning treatment he has received for 
his neurological disability.  No response has been 
forthcoming.  Moreover, the RO scheduled the veteran for a 
neurological examination in December 2002, but he failed to 
report for it.  The fact remains that the evidence fails to 
establish that the veteran has headaches that are prostrating 
and more than once per month.  In addition, the Board 
emphasizes that he has not had any confirmed seizures.  The 
Board finds that the veteran's statements in support of his 
claim are not competent to establish clinical findings of 
severity, and are of less probative value than the medical 
evidence of record.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for an 
increased rating for post concussion syndrome with headaches 
and seizure disorder.


ORDER

An increased rating for post concussion syndrome with 
headaches and seizure disorder is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

